Citation Nr: 1516742	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  09-13 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for status post dislocation left shoulder. 

2.  Entitlement to an initial compensable rating for fracture of the right clavicle. 

3.  Entitlement to an initial compensable rating for right hip injury with degenerative joint disease sacroiliac joint and pubic symphysis.

4.  Entitlement to service connection for left hip disorder.

5.  Entitlement to service connection for right knee disorder.

6.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs 
ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 2006 during which he served from July 2002 to September 2002 in Afghanistan and from February 2004 to November 2004 in Kuwait.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 rating decisions as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

This appeal was processed using the Virtual Benefits Management System (VBMS) and the Virtual VA (VVA) electronic claims file.  The VVA contains VA treatment records dated from February 2007 to October 2009 and copies of other evidence already associated with VBMS.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is needed to reschedule the Veteran for VA examinations and to obtain VA medical opinions. 

In September 2006, the Veteran underwent a VA general medical examination.  In March 2007, the RO requested the Veteran be scheduled for a VA joints examination and VA spine examination.  These were scheduled in April 2007, but the Veteran cancelled due to being out of the country.  

In September 2008, the Veteran requested his examinations be rescheduled as he was back in the country.  In October 2008, the RO requested the Veteran be scheduled for a VA joints examination.  An examination was scheduled in November 2008.  The Veteran failed to report, but in a November 2008 letter, he requested his case be held on a temporary hold until he returns from being overseas.  In an April 2009 notice of disagreement and September 2009 Report of General Information, the Veteran requested his VA examinations be scheduled in October 2009.  

In August 2014, the RO requested the Veteran be scheduled for VA Disability Benefits Questionnaire (DBQ) examinations for hip and thigh, knee and lower leg, and shoulder and arm disorders which were scheduled in September 2014 at the VAMC in Florida.  These were cancelled by the Veteran.  In a September 2014 VA submission, the Veteran reported his current location was in Windsor Locks, Connecticut and that he would be in that location until February or March 2015.  He requested his VA examinations be rescheduled at a nearby location.  In October 2014, the RO requested the same VA DBQ examinations and DBQ medical opinions through the Connecticut Healthcare System.  In a March 2015 submission, the Veteran confirmed that he remains in Windsor Locks, Connecticut.

The claims file contains no evidence that any such examinations were scheduled.  Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA medical records, to include records from VA facilities in Connecticut since December 2006, Florida since December 2006, and North Carolina since October 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the foregoing development, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected status post dislocation left shoulder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected status post dislocation left shoulder.

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must report all signs and symptoms necessary for rating the Veteran's status post dislocation left shoulder under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5202 and other DCs relevant to the shoulder and arm, to include any neurologic impairment.  In particular, the examiner should provide the range of motion of the left shoulder (at shoulder level, midway between side and shoulder level, or to 25 degrees from side) and indicate whether there is any recurrent dislocation of scapulohumeral joint with episodes (frequent or infrequent) and guarding of movement only at shoulder level or of all arm movements; fibrous union of the humerus; nonunion of the humerus; loss of head of the humerus; and ankylosis.

The examiner should also note the presence of objective evidence of pain, excess fatigability, incoordination, and weakness, as well as any additional disability due to these factors (including any additional loss of motion).

3.  After completing the foregoing development, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected fracture of the right clavicle.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected fracture of the right clavicle.

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must report all signs and symptoms necessary for rating the Veteran's fracture of the right clavicle under 38 C.F.R. § 4.71a, DC 5203 and other DCs relevant to the shoulder and arm, to include any neurologic impairment.  In particular, the examiner should provide the range of motion of the right  shoulder (at shoulder level, midway between side and shoulder level, or to 25 degrees from side) and indicate whether there is any malunion of the right clavicle; nonunion with or without loose movement of the right clavicle; dislocation of the right clavicle; and ankylosis.

The examiner should also note the presence of objective evidence of pain, excess fatigability, incoordination, and weakness, as well as any additional disability due to these factors (including any additional loss of motion).

4.  After completing the foregoing development, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right hip injury with degenerative joint disease sacroiliac joint and pubic symphysis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right hip injury with degenerative joint disease sacroiliac joint and pubic symphysis.

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must report all signs and symptoms necessary for rating the Veteran's right hip injury with degenerative joint disease sacroiliac joint and pubic symphysis under 38 C.F.R. § 4.71a, DC 5252 and other DCs relevant to the hip and thigh, to include any neurologic impairment.  In particular, the examiner should provide the range of motion of the right hip (in degrees) and indicate whether there is any ankylosis; impairment of the femur; and flail right hip joint.

The examiner should also note the presence of objective evidence of pain, excess fatigability, incoordination, and weakness, as well as any additional disability due to these factors (including any additional loss of motion).

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left hip, right knee, and left knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should identify all current left hip, right knee, and left knee disorders present.  

Second, for each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including military duties associated with parachuting.

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If a benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




